DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 06/24/2022.. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Response to Arguments
Applicant's amendments to claims 6, 13, and 20; and arguments regarding the objections to claims 6, 13, and 20 are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's amendments to claims 1, 8, and 15; and arguments regarding 35 U.S.C. § 101 rejections of claims 1-20 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims 1, 8, and 15 recite “the plurality of data” and “the dataset.” There are insufficient antecedent bases for these limitation in the claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chowdhury et al. (U.S. Pat. App. Pub. No. 2018/0032901, hereinafter Chowdhury) in view of Brennan (U.S. Pat. App. Pub. No. 2018/0068222, hereinafter Brennan), Fan et al. (U.S. Pat. App. Pub. No. 2015/0370782, hereinafter Fan), and Roberts et al. (U.S. Pat. App. Pub. No. 2014/0330594, hereinafter Roberts).

As to independent claim 1, Chowdhury teaches:
A method for generating ground truth using active machine learning, the method comprising (Abstract):
annotating a plurality of data entries using rule-based natural language processing (It is first noted that paragraph 30 of the Application seems to admit that this is already taught in the art. Specifically "[a]n existing rule-based NLP may be used to initially annotate entities." Regardless, see Chowdhury at: Figure 3, repository of unannotated instances and seeds 304, repository of annotated training input 308. Paragraph 8, selecting a first instance for annotation from the ranked collection of unlabeled instances. Paragraph 8, annotating the first instance. Paragraph 90, performing a Natural Language Processing (NLP). Paragraph 43, In supervised machine learning approaches, the computer is provided example inputs consisting of manually-labeled training data, and their desired outputs, with the goal of generating general rules and features that can subsequently be used to associate a given input with a corresponding output. The unannotated instances being annotated using NLP trained with supervised machine learning reads on the claimed annotating. The NLP generated general rules in supervised machine learning reads on the claimed rule-based natural language processing);…
receiving user feedback based on the built first dataset (Paragraph 8, receiving user annotation input regarding whether the first instance is a positive instance or a negative instance of the input category. The user annotation input reads on the claimed user feedback);
assigning a plurality of weights to a plurality of data entry subsets (Paragraph 6, generate a similarity score for each unlabeled instance; using a search engine to generate a search engine score for each unlabeled instance; and using the similarity scores, the search engine scores, and the input category to rank the unlabeled instances. The scores and ranking read on the claimed assigned weights)… and
transmitting the… dataset to create a trained model (Paragraph 50, an SVM is provided a set of training examples. Paragraph 50, an associated training algorithm then builds a model. The providing reads on the claimed transmitting).
Chowdhury does not appear to expressly teach generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback; and the second weighted dataset.
Brennan teaches generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster. The SME based score reads on the claimed second weighting based on user feedback); and the second weighted dataset (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).
Chowdhury as modified by Brennan does not appear to expressly teach parsing the plurality of data into a first dataset that includes entities, features, and classifications;.
Fan teaches parsing the plurality of data into a first dataset that includes entities, features, and classifications (Figure 2. Paragraph 38, referring now to FIG. 2, an example of an embodiment of a parse tree is generally shown that considers the sentence: “Antibiotics are the standard therapy for Lyme disease.” As shown in FIG. 2, MedicalESG can first generate a dependency parse tree to represent grammatical relations between the words in the sentence. MedicalESG can then associate the words with CUIs. For example, “Antibiotics” is associated with CUI “C0003232” and “Lyme disease” is associated with two CUIs: “C0024198” and “C0717360”. CUI lookup will assign “Antibiotics” with a semantic type “Antibiotic”, and “Lyme disease” with three semantic types: “Disease or Syndrome”, “Pharmacologic Substance” and “Immunologic Factor”. This sentence expresses a “treats” relation between “Antibiotics” and “Lyme disease”. The dependencies, grammatical relations, associated CUIs, and semantic types read on the claimed entities, features, and classifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the relationship extraction techniques of Fan to extract semantic relations from unstructured text with a reduction in the amount of annotation typically required (see Fan at paragraph 15).
Chowdhury as modified by Brennan and Fan does not appear to expressly teach building, using a bootstrap aggregation, the first dataset based on the annotated plurality of data entries using coreference resolution and entity analysis, wherein each row in the dataset represents an annotation from the annotated plurality of data.
Roberts teaches building, using a bootstrap aggregation, the first dataset based on the annotated plurality of data entries using coreference resolution and entity analysis, wherein each row in the dataset represents an annotation from the annotated plurality of data (Figure 25. Paragraph 215, additional processing of the third-party data may include correcting spelling errors, identifying synonyms of words, performing coreference resolution, and performing relationship extraction. Paragraph 263, Other types of ensemble classification models, such as bagging, boosting, and random forest may be employed in embodiments. The claimed bootstrap aggregation and coreference resolution and entity analysis is read upon by the ensemble of coreference resolution, entity relationship extraction, and the bagging. Bagging is another name in the art for bootstrap aggregation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the entity classification techniques of Roberts to more accurately determining a classification of an entity (see Roberts at paragraph 6).

As to dependent claim 2, Chowdhury further teaches the plurality of data entries are derived from a source, and wherein the source is selected from a group consisting of a database, a corpus, a knowledgebase or an individual (Paragraph 63, the unannotated source input 302 may include a corpus of content. Paragraph 90, the unannotated source input may be a corpus of content stored in a single, centralized datastore, or alternatively, distributed across multiple data stores).

As to dependent claim 3, Chowdhury further teaches the second weighted dataset includes the plurality of data entry subsets that create a machine learning model (Paragraph 70, labeled seeds stored in the repository of annotated training input are used to train the ML algorithm to select the unannotated candidate seed 306).

As to dependent claim 4, Chowdhury further teaches the first dataset is data obtained by a domain specific logic and natural language processing of the plurality of data entries (Paragraph 78, semantic search-based seed selector (SSSS) 412 is implemented to select the candidate unannotated seed. In these embodiments, the SSSS 412 takes into consideration two different scores, a Latent Semantic Analysis (LSA) similarity score and a search engine score, which are used in combination to rank unannotated instances stored in the repository of unannotated instances and seeds 428. Once ranked, the SSSS uses the ranking in block 426 to select the next candidate seed. For example, the unannotated seed with the highest ranking may indicate it is most likely to be annotated with a positive label by the user 402).

As to dependent claim 5, Chowdhury further teaches the user feedback is created by a subject matter expert (SME) based on rule-based logic applied to the first dataset (Paragraph 67, the user 314 may be a human annotator, an information resource, or an oracle. As used herein, an oracle broadly refers to a domain expert who possesses relevant data, or knowledge, related to a given information domain).

As to dependent claim 6, Brennan further teaches the second weighted dataset is ground truth data that include features selected from a group consisting of an ambiguous entity, an entity characteristic, an NLP trigger, an NLP trigger distance, an NLP parse tree characteristic and a plurality of a parts of speech tag (Paragraph 17, ground truth data 102 (e.g., entity and relationship instances in training sets). Paragraph 39, Natural Language Processing (NLP) routine may be used to parse the input sentence and/or identify potential named entities and relationship patterns). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).

As to dependent claim 7, Brennan further teaches the higher weight is a more accurate plurality of data (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).

As to independent claim 8, Chowdhury teaches:
A computer system for active machine learning, comprising (Abstract):
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising (Figure 2, processor unit 204, system memory 236, drives 222, 224, 226, and 236):
annotating a plurality of data entries using rule-based natural language processing (It is first noted that paragraph 30 of the Application seems to admit that this is already taught in the art. Specifically "[a]n existing rule-based NLP may be used to initially annotate entities." Regardless, see Chowdhury at: Figure 3, repository of unannotated instances and seeds 304, repository of annotated training input 308. Paragraph 8, selecting a first instance for annotation from the ranked collection of unlabeled instances. Paragraph 8, annotating the first instance. Paragraph 90, performing a Natural Language Processing (NLP). Paragraph 43, In supervised machine learning approaches, the computer is provided example inputs consisting of manually-labeled training data, and their desired outputs, with the goal of generating general rules and features that can subsequently be used to associate a given input with a corresponding output. The unannotated instances being annotated using NLP trained with supervised machine learning reads on the claimed annotating. The NLP generated general rules in supervised machine learning reads on the claimed rule-based natural language processing);…
receiving user feedback based on the built first dataset (Paragraph 8, receiving user annotation input regarding whether the first instance is a positive instance or a negative instance of the input category. The user annotation input reads on the claimed user feedback);
assigning a plurality of weights to a plurality of data entry subsets (Paragraph 6, generate a similarity score for each unlabeled instance; using a search engine to generate a search engine score for each unlabeled instance; and using the similarity scores, the search engine scores, and the input category to rank the unlabeled instances. The scores and ranking read on the claimed assigned weights)… and
transmitting the… dataset to create a trained model (Paragraph 50, an SVM is provided a set of training examples. Paragraph 50, an associated training algorithm then builds a model. The providing reads on the claimed transmitting).
Chowdhury does not appear to expressly teach generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback; and the second weighted dataset.
Brennan teaches generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster. The SME based score reads on the claimed second weighting based on user feedback); and the second weighted dataset (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).
Chowdhury as modified by Brennan does not appear to expressly teach parsing the plurality of data into a first dataset that includes entities, features, and classifications;.
Fan teaches parsing the plurality of data into a first dataset that includes entities, features, and classifications (Figure 2. Paragraph 38, referring now to FIG. 2, an example of an embodiment of a parse tree is generally shown that considers the sentence: “Antibiotics are the standard therapy for Lyme disease.” As shown in FIG. 2, MedicalESG can first generate a dependency parse tree to represent grammatical relations between the words in the sentence. MedicalESG can then associate the words with CUIs. For example, “Antibiotics” is associated with CUI “C0003232” and “Lyme disease” is associated with two CUIs: “C0024198” and “C0717360”. CUI lookup will assign “Antibiotics” with a semantic type “Antibiotic”, and “Lyme disease” with three semantic types: “Disease or Syndrome”, “Pharmacologic Substance” and “Immunologic Factor”. This sentence expresses a “treats” relation between “Antibiotics” and “Lyme disease”. The dependencies, grammatical relations, associated CUIs, and semantic types read on the claimed entities, features, and classifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the relationship extraction techniques of Fan to extract semantic relations from unstructured text with a reduction in the amount of annotation typically required (see Fan at paragraph 15).
Chowdhury as modified by Brennan and Fan does not appear to expressly teach building, using a bootstrap aggregation, the first dataset based on the annotated plurality of data entries using coreference resolution and entity analysis, wherein each row in the dataset represents an annotation from the annotated plurality of data.
Roberts teaches building, using a bootstrap aggregation, the first dataset based on the annotated plurality of data entries using coreference resolution and entity analysis, wherein each row in the dataset represents an annotation from the annotated plurality of data (Figure 25. Paragraph 215, additional processing of the third-party data may include correcting spelling errors, identifying synonyms of words, performing coreference resolution, and performing relationship extraction. Paragraph 263, Other types of ensemble classification models, such as bagging, boosting, and random forest may be employed in embodiments. The claimed bootstrap aggregation and coreference resolution and entity analysis is read upon by the ensemble of coreference resolution, entity relationship extraction, and the bagging. Bagging is another name in the art for bootstrap aggregation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the entity classification techniques of Roberts to more accurately determining a classification of an entity (see Roberts at paragraph 6).

As to dependent claim 9, Chowdhury further teaches the plurality of data entries are derived from a source, and wherein the source is selected from a group consisting of a database, a corpus, a knowledgebase or an individual (Paragraph 63, the unannotated source input 302 may include a corpus of content. Paragraph 90, the unannotated source input may be a corpus of content stored in a single, centralized datastore, or alternatively, distributed across multiple data stores).

As to dependent claim 10, Chowdhury further teaches the second weighted dataset includes the plurality of data entry subsets that create a machine learning model (Paragraph 70, labeled seeds stored in the repository of annotated training input are used to train the ML algorithm to select the unannotated candidate seed 306).

As to dependent claim 11, Chowdhury further teaches the first dataset is data obtained by a domain specific logic and natural language processing of the plurality of data entries (Paragraph 78, semantic search-based seed selector (SSSS) 412 is implemented to select the candidate unannotated seed. In these embodiments, the SSSS 412 takes into consideration two different scores, a Latent Semantic Analysis (LSA) similarity score and a search engine score, which are used in combination to rank unannotated instances stored in the repository of unannotated instances and seeds 428. Once ranked, the SSSS uses the ranking in block 426 to select the next candidate seed. For example, the unannotated seed with the highest ranking may indicate it is most likely to be annotated with a positive label by the user 402).

As to dependent claim 12, Chowdhury further teaches the user feedback is created by a subject matter expert (SME) based on rule-based logic applied to the first dataset (Paragraph 67, the user 314 may be a human annotator, an information resource, or an oracle. As used herein, an oracle broadly refers to a domain expert who possesses relevant data, or knowledge, related to a given information domain).

As to dependent claim 13, Brennan further teaches the second weighted dataset is ground truth data that include features selected from a group consisting of an ambiguous entity, an entity characteristic, an NLP trigger, an NLP trigger distance, an NLP parse tree characteristic and a plurality of a parts of speech tag (Paragraph 17, ground truth data 102 (e.g., entity and relationship instances in training sets). Paragraph 39, Natural Language Processing (NLP) routine may be used to parse the input sentence and/or identify potential named entities and relationship patterns). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).

As to dependent claim 14, Brennan further teaches the higher weight is a more accurate plurality of data (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).

As to independent claim 15, Chowdhury teaches:
A computer program product for active machine learning, comprising (Abstract):
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (Abstract. Paragraph 18):
annotating a plurality of data entries using rule-based natural language processing (It is first noted that paragraph 30 of the Application seems to admit that this is already taught in the art. Specifically "[a]n existing rule-based NLP may be used to initially annotate entities." Regardless, see Chowdhury at: Figure 3, repository of unannotated instances and seeds 304, repository of annotated training input 308. Paragraph 8, selecting a first instance for annotation from the ranked collection of unlabeled instances. Paragraph 8, annotating the first instance. Paragraph 90, performing a Natural Language Processing (NLP). Paragraph 43, In supervised machine learning approaches, the computer is provided example inputs consisting of manually-labeled training data, and their desired outputs, with the goal of generating general rules and features that can subsequently be used to associate a given input with a corresponding output. The unannotated instances being annotated using NLP trained with supervised machine learning reads on the claimed annotating. The NLP generated general rules in supervised machine learning reads on the claimed rule-based natural language processing);…
receiving user feedback based on the built first dataset (Paragraph 8, receiving user annotation input regarding whether the first instance is a positive instance or a negative instance of the input category. The user annotation input reads on the claimed user feedback);
assigning a plurality of weights to a plurality of data entry subsets (Paragraph 6, generate a similarity score for each unlabeled instance; using a search engine to generate a search engine score for each unlabeled instance; and using the similarity scores, the search engine scores, and the input category to rank the unlabeled instances. The scores and ranking read on the claimed assigned weights)… and
transmitting the… dataset to create a trained model (Paragraph 50, an SVM is provided a set of training examples. Paragraph 50, an associated training algorithm then builds a model. The providing reads on the claimed transmitting).
Chowdhury does not appear to expressly teach generating a second weighted dataset based on the received user feedback; and the second weighted dataset.
Brennan teaches generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback (Paragraph 50, an SVM is provided a set of training examples. Paragraph 50, an associated training algorithm then builds a model. The providing reads on the claimed transmitting); and the second weighted dataset (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).
Chowdhury as modified by Brennan does not appear to expressly teach parsing the plurality of data into a first dataset that includes entities, features, and classifications;.
Fan teaches parsing the plurality of data into a first dataset that includes entities, features, and classifications (Figure 2. Paragraph 38, referring now to FIG. 2, an example of an embodiment of a parse tree is generally shown that considers the sentence: “Antibiotics are the standard therapy for Lyme disease.” As shown in FIG. 2, MedicalESG can first generate a dependency parse tree to represent grammatical relations between the words in the sentence. MedicalESG can then associate the words with CUIs. For example, “Antibiotics” is associated with CUI “C0003232” and “Lyme disease” is associated with two CUIs: “C0024198” and “C0717360”. CUI lookup will assign “Antibiotics” with a semantic type “Antibiotic”, and “Lyme disease” with three semantic types: “Disease or Syndrome”, “Pharmacologic Substance” and “Immunologic Factor”. This sentence expresses a “treats” relation between “Antibiotics” and “Lyme disease”. The dependencies, grammatical relations, associated CUIs, and semantic types read on the claimed entities, features, and classifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the relationship extraction techniques of Fan to extract semantic relations from unstructured text with a reduction in the amount of annotation typically required (see Fan at paragraph 15).
Chowdhury as modified by Brennan and Fan does not appear to expressly teach building, using a bootstrap aggregation, the first dataset based on the annotated plurality of data entries using coreference resolution and entity analysis, wherein each row in the dataset represents an annotation from the annotated plurality of data.
Roberts teaches building, using a bootstrap aggregation, the first dataset based on the annotated plurality of data entries using coreference resolution and entity analysis, wherein each row in the dataset represents an annotation from the annotated plurality of data (Figure 25. Paragraph 215, additional processing of the third-party data may include correcting spelling errors, identifying synonyms of words, performing coreference resolution, and performing relationship extraction. Paragraph 263, Other types of ensemble classification models, such as bagging, boosting, and random forest may be employed in embodiments. The claimed bootstrap aggregation and coreference resolution and entity analysis is read upon by the ensemble of coreference resolution, entity relationship extraction, and the bagging. Bagging is another name in the art for bootstrap aggregation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the entity classification techniques of Roberts to more accurately determining a classification of an entity (see Roberts at paragraph 6).

As to dependent claim 16, Chowdhury further teaches the plurality of data entries are derived from a source, and wherein the source is selected from a group consisting of a database, a corpus, a knowledgebase or an individual (Paragraph 63, the unannotated source input 302 may include a corpus of content. Paragraph 90, the unannotated source input may be a corpus of content stored in a single, centralized datastore, or alternatively, distributed across multiple data stores).

As to dependent claim 17, Chowdhury further teaches the second weighted dataset includes the plurality of data entry subsets that create a machine learning model (Paragraph 70, labeled seeds stored in the repository of annotated training input are used to train the ML algorithm to select the unannotated candidate seed 306).

As to dependent claim 18, Chowdhury further teaches the first dataset is data obtained by a domain specific logic and natural language processing of the plurality of data entries (Paragraph 78, semantic search-based seed selector (SSSS) 412 is implemented to select the candidate unannotated seed. In these embodiments, the SSSS 412 takes into consideration two different scores, a Latent Semantic Analysis (LSA) similarity score and a search engine score, which are used in combination to rank unannotated instances stored in the repository of unannotated instances and seeds 428. Once ranked, the SSSS uses the ranking in block 426 to select the next candidate seed. For example, the unannotated seed with the highest ranking may indicate it is most likely to be annotated with a positive label by the user 402).

As to dependent claim 19, Chowdhury further teaches the user feedback is created by a subject matter expert (SME) based on rule-based logic applied to the first dataset (Paragraph 67, the user 314 may be a human annotator, an information resource, or an oracle. As used herein, an oracle broadly refers to a domain expert who possesses relevant data, or knowledge, related to a given information domain).

As to dependent claim 20, Brennan further teaches the second weighted dataset is ground truth data that include features selected from a group consisting of an ambiguous entity, an entity characteristic, an NLP trigger, an NLP trigger distance, an NLP parse tree characteristic and a plurality of a parts of speech tag (Paragraph 17, ground truth data 102 (e.g., entity and relationship instances in training sets). Paragraph 39, Natural Language Processing (NLP) routine may be used to parse the input sentence and/or identify potential named entities and relationship patterns). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123